ITEMID: 001-67235
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF DOJS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 8. The applicant was born in 1936 and lives in Bydgoszcz.
9. In February 1986 the applicant and her husband divorced.
10. In June 1987 she filed with the Bydgoszcz District Court (Sąd Rejonowy) a petition in which she sought the division of the spouses' property.
11. In 1988 and 1989 the court ordered expert opinions.
12. On 3 June 1992 it refused a request that the shares in the property be unequal.
13. On 28 May 1993 the court declined the applicant's challenge to the participation in the proceedings of one of the judges. Her appeal against that decision was subsequently rejected.
14. On 9 June 1993, in reply to the applicant's complaint, the President of the Bydgoszcz Regional Court (Sąd Wojewódzki) informed her that due to the excessive length of the proceedings they had been taken under his administrative supervision.
15. On 16 July 1993 the Bydgoszcz Regional Court rejected the applicant's appeal against the decision of 28 May 1993.
16. On 4 and 20 October 1993, as well as on 13 April and 25 May 1994, the Bydgoszcz District Court held hearings. In October 1993 the parties to the proceedings requested that certain further expert opinions be ordered.
17. On 18 April 1994 the applicant changed her claim.
18. On 10 January 1994 an expert appointed by the court submitted his opinion concerning the value of real property.
19. In a letter of 1 July 1994 the President of the Bydgoszcz Regional Court agreed with the applicant's further complaint about the excessive length of the proceedings.
20. On 8 June 1994 the court gave judgment in respect of part of the claims.
21. On 31 August 1994 the applicant requested the court to appoint an expert to assess the value of movables.
22. On 16 September 1994 the applicant's former husband lodged an appeal against the judgment of 8 June 1994.
23. On 1 December 1994 the Bydgoszcz Regional Court quashed that judgment and remitted the case for re-examination.
24. From April to 4 December 1994 the applicant lodged several complaints with the judicial authorities about the lack of progress in the proceedings, to no avail.
25. The Bydgoszcz District Court held hearings on 5 April, 25 October and 6 December 1995, 14 February, 24 April, 24 May, 3 July and 8 November 1996, as well as 5 February, 18 June, 9 July and 9 September 1997. It ordered four expert opinions.
26. On 21 May 1996 the applicant changed her claim.
27. On 23 September 1997 the court gave judgment. In the reasoning it pointed out that the applicant on several occasions had changed her claims. She appealed against that judgment.
28. The Bydgoszcz Regional Court held hearings on 25 February, 25 June and 9 July 1998.
29. On 9 July 1998 the parties reached a friendly settlement in respect of a part of the Bydgoszcz District Court's judgment. The applicant was to receive 26,150 Polish zlotys from her former husband as payment for transferring her share in the disputed property to him. She withdrew her appeal in respect of the remainder of the District Court's judgment.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
